SOMERVILLE, J.
The chief, and in fact the decisive, question in this case is, whether under the contract to deliver the message to plaintiff by special delivery at Foster’s Ferry, about nine miles from Tuscaloosa, defendant was liable for not delivering the message to plaintiff at his residence two miles away from the specified point of delivery.
The trial judge held that whether such a delivery was within the obligation of the contract depended upon a finding by the jury that plaintiff’s residence was within a reasonable distance of Foster’s Ferry; and the jury were so instructed.
We think this view of the case is clearly erroneous. There is no question here as to the limits of the place or community known as Foster’s Ferry. On the contrary, it appears that plaintiff lived, and was, on the day of the attempted delivery, two miles away from Foster’s Ferry. Defendant agreed to send its special messenger to carry the message to Foster’s Ferry, and not to search for plaintiff and deliver to him at any point where he might be found in the surrounding country.
Where the contract is thus clear and specific, and is not affected by any usage or special circumstances within the knowledge of the parties, it is not within the province of either court or jury to qualify and enlarge its obligations according to their notions of what might be reasonable.
(1) Of course, when a telegraph company accepts a message for delivery at a designated place which is not incorporated, it would ordinarily be a question of fact for the jury to determine whether or not the sendee’s locus was in fact comprehended within the designated place by the common understanding of the people.
(2) But where, as here, the sendee’s locus is several miles removed from the place designated in the address, it must be said, as a matter of law, that the sendee was not at the place of ad*482dress, and that defendant was under no legal duty to deliver the message at such foreign locus.
This conclusion is supported by the following well-considered cases: W. U. T. Co. v. Harvey, 67 Kan. 729, 74 Pac. 250; W. U. T. Co. v. Swearingen, 95 Tex. 420, 67 S. W. 767; W. U. T. Co. v. Byrd, 34 Tex. Civ. App. 594, 79 S. W. 40; W. U. T. Co. v. Shockley, 57 Tex. Civ. App. 30, 122 S. W. 945; McCaul v. W. U. T. Co., 114 Tenn. 661, 88 S. W. 325; s. c., 115 Tenn. 99, 90 S. W. 856. It is not necessary to consider other questions presented.
Let the judgment be reversed and the cause remanded for another trial in accordance with this opinion.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.